Opinion by
Wilson, J.
In accordance with oral stipulation of counsel that the merchandise is the same in all material respects as that the subject of Abstract -59105, the merchandise was held dutiable as follows: (1) The items marked with the letter “A” at 10 percent under the provision in paragraph 1528, as modified, supra, for imitation semiprecious stones, faceted, and (2) the items marked with the letter “B” at 30 percent under said paragraph, as modified, supra, as imitation semiprecious stones, not faceted.